Case: 19-2025   Document: 58     Page: 1   Filed: 08/12/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 ARIEL RODRIGUEZ,
                      Petitioner

                            v.

      DEPARTMENT OF VETERANS AFFAIRS,
                   Respondent
             ______________________

                       2019-2025
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-0714-18-0735-I-1.
                 ______________________

                Decided: August 12, 2021
                 ______________________

    JAMES SOLOMON, Solomon, Maharaj & Kasimati, P.A.,
 Tampa, FL, argued for petitioner.

     IGOR HELMAN, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, argued for respondent. Also represented by REGINALD
 THOMAS BLADES, JR., ROBERT EDWARD KIRSCHMAN, JR.,
 RICHARD POWERS, JOSHUA MARC SALZMAN.
                  ______________________

  Before LOURIE, BRYSON, and O’MALLEY, Circuit Judges.
 BRYSON, Circuit Judge.
Case: 19-2025    Document: 58      Page: 2    Filed: 08/12/2021




 2                                           RODRIGUEZ   v. DVA



     In August 2018, petitioner Ariel R. Rodriguez was re-
 moved from his position with the Department of Veterans
 Affairs (“DVA”) pursuant to 38 U.S.C. § 714. The Merit
 Systems Protection Board upheld his removal. We reverse
 and remand.
                               I
     Prior to his removal, Mr. Rodriguez was employed as a
 Supervisory Consumer Affairs Specialist with the Patient
 Advocate’s Office at the DVA’s Bay Pines, Florida, facility.
 On March 13, 2018, a veteran patient visited the Patient
 Advocate’s Office seeking assistance regarding a co-pay-
 ment on a medical bill. Mr. Rodriguez and the patient en-
 gaged in a confrontation that escalated to the point that
 Mr. Rodriguez summoned VA Police Service officers. Dur-
 ing the confrontation, Mr. Rodriguez yelled at the patient
 and used profanity. After the police officers arrived, they
 directed Mr. Rodriguez to leave the reception area and ul-
 timately had to escort him back to his office. However, Mr.
 Rodriguez subsequently returned to the reception area,
 where he again confronted the patient.
      The DVA initiated an investigation of the incident, dur-
 ing which Mr. Rodriguez was temporarily relieved of his
 supervisory responsibilities in the Patient Advocate’s Of-
 fice. During his suspension, Mr. Rodriguez contacted Car-
 rie Adams, one of his subordinates, and asked her to modify
 the witness statement she had submitted regarding Mr.
 Rodriguez’s confrontation with the patient.
     The DVA investigation was directed to allegations of
 verbal abuse, a code of conduct violation, and lack of candor
 by Mr. Rodriguez in connection with the March 13, 2018,
 incident. As part of the investigation, Mr. Rodriguez sub-
 mitted a voluntary witness statement. He was later given
 an opportunity to amend that statement but declined to do
 so.
Case: 19-2025     Document: 58      Page: 3     Filed: 08/12/2021




 RODRIGUEZ   v. DVA                                            3



     The DVA investigator made a series of findings. First,
 he found that Mr. Rodriguez engaged in patient abuse by
 yelling and using profanity directed at the patient and
 leaning over an office desk toward the patient in a threat-
 ening manner. Second, he found that Mr. Rodriguez vio-
 lated the DVA Code of Conduct through his disruptive
 behavior with the patient and with the police officers who
 were summoned to deal with the incident. In particular,
 the investigator found that Mr. Rodriguez failed to follow
 the lead officer’s instruction to return to his office, that the
 police had to escort Mr. Rodriguez to his office, and that
 Mr. Rodriguez returned to the reception area in order to re-
 engage with the patient. Third, the investigator found un-
 substantiated the allegation that Mr. Rodriguez had at-
 tempted to coerce one of the police officers into changing
 his account of the incident. Fourth, the investigator found
 substantiated the allegation that Mr. Rodriguez had at-
 tempted to coerce Ms. Adams into changing her account of
 the incident. Specifically, the investigator found that Mr.
 Rodriguez had made statements to Ms. Adams that left her
 in fear of retaliation if she did not change her testimony.
 Fifth, the investigator found that Mr. Rodriguez had dis-
 played a lack of candor in his written and verbal accounts
 of the incident and in denying that he had made the state-
 ments reported by Ms. Adams, including the statement
 that no harm would come to her if she helped him.
     The investigator consulted the table of penalties in the
 DVA handbook and concluded that in light of the nature of
 the offenses and the presence of aggravating factors, the
 appropriate penalty was removal. The investigator identi-
 fied the following aggravating factors: (1) Mr. Rodriguez
 was a supervisor; (2) his position as an advocate for pa-
 tients was a sensitive one, and his conduct had the effect of
 compromising the trust associated with that position; (3)
 he had previously been disciplined for job-related miscon-
 duct; (4) he was a member of the Director’s Office and was
 responsible for ensuring that his conduct was beyond
Case: 19-2025     Document: 58     Page: 4    Filed: 08/12/2021




 4                                           RODRIGUEZ   v. DVA



 reproach; and (5) he was given two opportunities during
 the incident to de-escalate the situation but failed to do so.
     On June 18, 2018, Teresa E. Kumar, the Associate Di-
 rector of Patient Services at the Bay Pines facility, pro-
 vided Mr. Rodriguez with a Notice of Proposed Removal
 based on three charges: (1) disruptive behavior toward a
 veteran patient; (2) conduct unbecoming a federal supervi-
 sor, consisting of his attempt to influence Ms. Adams’s tes-
 timony regarding the incident; and (3) lack of candor, based
 on the fact that Mr. Rodriguez’s account of the altercation
 deviated substantially from the accounts of the other wit-
 nesses to the incident.
     Ms. Kumar stated in the Notice of Proposed Removal
 that she had determined that Mr. Rodriguez’s conduct war-
 ranted removal “because the Agency cannot tolerate abu-
 sive conduct toward any patient and not only were you
 inappropriate with a Veteran patient but after others in-
 tervened to de-escalate the conflict you escalated it a sec-
 ond time.” J.A. 38. She added that there was a substantial
 nexus between Mr. Rodriguez’s misconduct and his job re-
 sponsibilities as an advocate for veterans. In addition, she
 noted that in his role as a supervisor Mr. Rodriguez was
 expected “to model the highest level of professional con-
 duct” and that as a member of the Director’s Office staff he
 was “held to even a higher standard of proper conduct and
 professionalism.” Id. Finally, she noted that in December
 2017, Mr. Rodriguez had been disciplined for a separate vi-
 olation in connection with his employment.
     On August 24, 2018, after Mr. Rodriguez was given an
 opportunity to reply to the Notice of Proposed Removal, Su-
 zanne M. Klinker, the Director of the DVA’s Bay Pines
 Healthcare System, issued a decision removing Mr. Rodri-
 guez effective August 30, 2018. Ms. Klinker sustained all
 three charges against Mr. Rodriguez, finding that they
 were all “supported by substantial evidence.” J.A. 263. She
 added that in making her decision she had “reviewed the
Case: 19-2025     Document: 58      Page: 5     Filed: 08/12/2021




 RODRIGUEZ   v. DVA                                            5



 reasons and analysis the proposing official provided in par-
 agraph 2 of the Notice of Proposed Removal” regarding the
 justifications for the level of discipline set forth in the pro-
 posed removal, and that she “agree[d] with” and
 “adopt[ed]” the reasoning of the proposing official in reach-
 ing her decision that Mr. Rodriguez should be removed. Id.
     Mr. Rodriguez appealed his removal to the Merit Sys-
 tems Protection Board. Following a hearing in March
 2019, the administrative judge who was assigned to the
 case upheld the removal action. The administrative judge
 stated that in order to sustain an adverse decision before
 the Board under 38 U.S.C. § 714, the DVA “must establish
 by substantial evidence that there is a factual basis for the
 charged conduct.” J.A. 2. In addition, the administrative
 judge noted that in a proceeding under section 714, the
 Merit Systems Protection Board cannot mitigate the pen-
 alty imposed by the DVA, an authority that the Board en-
 joys under the general disciplinary procedures set forth in
 chapter 75 of Title 5. J.A. 2; see 38 U.S.C. § 714(d)(2)(B).
     The administrative judge analyzed the three charges
 against Mr. Rodriguez and found that all three were sup-
 ported by substantial evidence. J.A. 2–8. Mr. Rodriguez
 argued to the administrative judge that 38 U.S.C. § 714 vi-
 olates the Appointments Clause of the Constitution be-
 cause it deprives a Board administrative judge of the
 opportunity to remedy improper decisionmaking by the
 agency. The administrative judge declined to address that
 issue, however, on the ground that the Merit Systems Pro-
 tection Board may not consider whether a statute is uncon-
 stitutional. J.A. 8–9.
     The administrative judge rejected Mr. Rodriguez’s
 claim that he was denied due process because the DVA’s
 deciding official “only skimmed portions” of his written re-
 sponse to the charges levied against him. J.A. 9 (altera-
 tions omitted). Mr. Rodriguez’s contention in that regard
 was based on the deciding official’s poor recollection of Mr.
Case: 19-2025     Document: 58      Page: 6    Filed: 08/12/2021




 6                                            RODRIGUEZ   v. DVA



 Rodriguez’s written reply arguments during her deposition
 several months after Mr. Rodriguez’s removal. The admin-
 istrative judge noted that the deciding official testified that
 she had read the entirety of Mr. Rodriguez’s written reply,
 and he found that “any gaps in her memory concerning its
 contents long afterward do not constitute a sufficient basis
 to conclude that statutory and constitutional due process
 requirements were not met.” J.A. 9–10.
     Finally, the administrative judge addressed two proce-
 dural arguments made by Mr. Rodriguez. First, Mr. Rodri-
 guez argued that the DVA had misapplied section 714 by
 concluding that the statute authorized the DVA to disci-
 pline an employee as long as substantial evidence supports
 a finding of misconduct. While recognizing that the sub-
 stantial evidence standard governs the Board’s review of
 the DVA’s actions under section 714, Mr. Rodriguez
 pointed out that the statute requires that the DVA itself
 must “determine[] the performance or misconduct of the
 covered individual warrants . . . removal, demotion or sus-
 pension.” 38 U.S.C. § 714(a)(1). That standard, Mr. Rodri-
 guez argued, requires the DVA to find that the misconduct
 in question was proved by at least a preponderance of the
 evidence. The administrative judge rejected that argument
 and concluded instead that the DVA was entitled to apply
 the “substantial evidence” test in deciding to remove an
 employee, “the same evidentiary standard . . . as pertains
 to the Board in adjudicating such appeals.” J.A. 14.
     Mr. Rodriguez’s second asserted procedural error was
 that the DVA failed to consider what are referred to as the
 Douglas factors when sustaining Mr. Rodriguez’s removal.
 See Douglas v. Veterans Admin., 5 M.S.P.R. 280 (1980).
 The administrative judge concluded that because section
 714 provides that the Board may not mitigate the penalty
 selected by the DVA, it would not make sense to require
 the agency official to “consider factors in mitigation under
 Douglas.” J.A. 15. In a footnote, the administrative judge
 stated that even if he were to conclude that the Board may
Case: 19-2025     Document: 58     Page: 7   Filed: 08/12/2021




 RODRIGUEZ   v. DVA                                        7



 consider the reasonableness of the agency’s penalty, he
 “would find that the removal penalty in the present case is
 not ‘grossly disproportionate’ to the sustained misconduct.”
 J.A. 15 n.7.
    Mr. Rodriguez petitioned this court to review the ad-
 ministrative judge’s decision. 1
                              II
     Mr. Rodriguez lists eleven issues in the “Issues Pre-
 sented” section of his brief, but in the argument section of
 his brief he has failed to present arguments regarding sev-
 eral of those issues. Because issues not addressed in the
 argument section of a party’s opening brief are considered
 waived, see Fox Factory, Inc. v. SRAM, LLC, 944 F.3d 1366,
 1379 (Fed. Cir. 2019), and SmithKline Beecham Corp. v.
 Apotex Corp., 439 F.3d 1312, 1319 (Fed. Cir. 2006), we will
 address only the issues Mr. Rodriguez has presented in the
 argument section of his brief.
                              A
     We first address Mr. Rodriguez’s argument that the ad-
 ministrative judge misinterpreted 38 U.S.C. § 714 when he
 ruled that “substantial evidence” is the proper standard for
 the DVA to apply in determining whether an employee has
 engaged in misconduct that justifies discipline. On that is-
 sue, we agree with Mr. Rodriguez.
     Section 714 was enacted in 2017 to provide an expe-
 dited set of procedures by which the Secretary of Veterans
 Affairs may remove, demote, or suspend DVA employees “if


    1     At the time of the administrative judge’s decision,
 the Merit Systems Protection Board lacked a quorum of at
 least two of its three members. Mr. Rodriguez elected to
 petition for review by this court directly from the adminis-
 trative judge’s decision rather than first seeking review of
 the administrative judge’s decision by the Board.
Case: 19-2025     Document: 58     Page: 8    Filed: 08/12/2021




 8                                           RODRIGUEZ   v. DVA



 the Secretary determines the performance or misconduct of
 the covered individual” warrants such measures. 38 U.S.C.
 § 714(a)(1); see Brenner v. Dep’t of Veterans Affs., 990 F.3d
 1313, 1317–18 (Fed. Cir. 2021).
     Section 714 made several changes to the procedures
 previously applied in disciplinary actions taken against
 DVA employees. First, section 714 provides for expedited
 review of disciplinary actions covered by the statute. 38
 U.S.C. § 714(d)(1), (d)(4). Second, it provides that on any
 appeal to the Merit Systems Protection Board, the admin-
 istrative judge and the Board will review the Secretary’s
 action under the “substantial evidence” standard; in cases
 covered by section 714, the DVA is not required to prove its
 case before the Board by a preponderance of the evidence,
 as is the case for employee disciplinary actions brought un-
 der chapter 75 of Title 5. Compare 38 U.S.C. § 714(d)(2)(A),
 (d)(3)(B), with 5 U.S.C. §§ 7513, 7701(c)(1)(B). 2 Third, sec-
 tion 714 removes from the Board’s administrative judges
 and the Board itself the authority to mitigate the penalties
 imposed by the Secretary. 38 U.S.C. § 714(d)(2)(B),
 (d)(3)(C); see Sayers v. Dep’t of Veterans Affs., 954 F.3d
 1370, 1374–76 (Fed. Cir. 2020).
     The government argues that the references to “sub-
 stantial evidence” in section 714 are not limited to the
 standard of review to be employed by administrative
 judges and the Board in reviewing section 714 disciplinary
 decisions. Instead, the government contends that the “sub-
 stantial evidence” standard also defines the burden of proof




     2   Agency actions based on unacceptable employee
 performance under chapter 43 of Title 5 are subject to re-
 view by the Merit Systems Protection Board under the sub-
 stantial evidence standard.      See 5 U.S.C. §§ 4303,
 7701(c)(1)(A).
Case: 19-2025     Document: 58     Page: 9    Filed: 08/12/2021




 RODRIGUEZ   v. DVA                                          9



 for the agency to make those disciplinary decisions in the
 first instance.
     The DVA has taken that position not only in litigation,
 but also in its internal guidance governing employee disci-
 plinary matters. In a publication dated June 27, 2017, the
 DVA stated that for actions taken under section 714, “Sub-
 stantial Evidence is the Standard of Proof,” and that “‘Sub-
 stantial Evidence’ means relevant evidence that a
 reasonable person, considering the record as a whole,
 might accept as adequate to support a conclusion, even
 though other reasonable persons might disagree, or evi-
 dence that a reasonable mind would accept as adequate to
 support a conclusion.” DVA, Human Resources Manage-
 ment Letter No. 05-17-06, § 6.gg–hh, available at https://
 www.afge.org/contentassets/a91c998d3be44362a75c5c67c
 60852f7/full-policy-document-s.-1094-implementation.pdf.
     In this case, the deciding official, Ms. Klinker, appears
 to have applied the “substantial evidence” standard when
 resolving the disputed facts and selecting a penalty. Alt-
 hough she did not discuss the appropriate standard of proof
 in any detail, she stated that she had found that all three
 charges against Mr. Rodriguez “were supported by sub-
 stantial evidence.” J.A. 263. 3



     3    In a vacuum, it might be possible to interpret the
 deciding official’s statement that the charges against Mr.
 Rodriguez were supported by “substantial evidence” to
 mean, in the lay sense of that term, that the charges were
 supported by a great deal of evidence. The problem, how-
 ever, is that the DVA has made quite clear in its Human
 Resources Management Letter No. 05-17-06 that it consid-
 ers the proper burden of proof in section 714 cases to be
 “substantial evidence” and that it uses that term in its legal
 sense to mean evidence that a reasonable person might ac-
 cept as adequate to support a conclusion. In light of that
Case: 19-2025    Document: 58     Page: 10    Filed: 08/12/2021




 10                                          RODRIGUEZ   v. DVA



     The administrative judge was more explicit in finding
 that “substantial evidence” is the appropriate standard of
 proof for the DVA to employ under section 714. As noted,
 the administrative judge observed that section 714 had
 changed the standard of review for administrative judges
 and the Board in cases covered by that statute from a pre-
 ponderance of the evidence to substantial evidence. The
 administrative judge concluded that there was no reason
 to require a different standard from the agency when mak-
 ing its initial disciplinary determination. On appeal to this
 court, the government defends the administrative judge’s
 determination that substantial evidence is the appropriate
 standard of proof for the DVA to apply in employee disci-
 plinary actions instituted under section 714.
     We disagree. The references to “substantial evidence”
 in section 714 are all explicitly directed to the standard of
 review to be applied by administrative judges and the
 Board. Those references do not address the standard of
 proof to be applied by the DVA in making disciplinary de-
 terminations, nor does the remaining text of section 714
 explicitly address the standard of proof in proceedings be-
 fore the DVA. There is therefore no force to the govern-
 ment’s reliance on the plain language of section 714 to
 support its argument that substantial evidence is the
 proper standard of proof for the DVA to apply in discipli-
 nary actions governed by that statute.
     To the contrary, the language of section 714 implies
 that the proper standard is the preponderance of the evi-
 dence. Section 714 provides that an employee may be re-
 moved, demoted, or suspended “if the Secretary determines
 the performance or misconduct of the covered individual


 explicit endorsement of the “substantial evidence” test as
 the burden of proof, it would be pure speculation to suppose
 that the deciding official used that term in a lay sense to
 mean something entirely different.
Case: 19-2025     Document: 58      Page: 11    Filed: 08/12/2021




 RODRIGUEZ   v. DVA                                           11



 warrants” such action. In the case of a disciplinary action
 based on misconduct, the requirement that the Secretary
 “determine[]” that the misconduct in question warrants
 disciplinary action implies that the Secretary must find
 that it is likely, i.e., more likely than not, that the employee
 has engaged in the misconduct that justifies the proposed
 discipline.
      More fundamentally, the government’s argument is in-
 consistent with the well-established distinction between a
 burden of proof and a standard of review. 4 “Preponderance
 of the evidence” is a burden of proof, while “substantial ev-
 idence” is a standard of review. As explained by Professor
 Jaffe in a frequently cited article, the argument that “sub-
 stantial evidence” is appropriate for use as a burden of
 proof “merges the function of factfinder with that of review-
 ing court: it argues that the factfinder is to find for the
 Government if he concludes that this finding should not be
 reversed by a court. But that is not the task of the fact-
 finder, nor is it the attitude that he is to take toward his
 task.” Louis L. Jaffe, Administrative Law: Burden of Proof
 and Scope of Review, 79 Harv. L. Rev. 914, 915 (1966).
     Courts have consistently drawn the same distinction.
 As the Supreme Court stated in Woodby v. INS, 385 U.S.
 276, 282 (1966), “[t]he elementary but crucial difference be-
 tween burden of proof and scope of review is, of course, a
 commonplace in the law.” The D.C. Circuit summarized
 the distinction between the two standards succinctly in
 Whitney v. SEC, 604 F.2d 676 (D.C. Cir. 1979), where the
 court wrote:
     [T]he burden of proof and the scope of review in ad-
     ministrative law cases, as in ordinary judicial pro-
     ceedings, are separate matters. The former is the



     4   We use “burden of proof” and “standard of proof”
 interchangeably in this opinion.
Case: 19-2025     Document: 58     Page: 12    Filed: 08/12/2021




 12                                           RODRIGUEZ   v. DVA



      measure of belief which legally must exist in the
      mind of the trier of fact in order to sustain a find-
      ing. The scope of review, of course, marks the
      bounds of a reviewing court’s authority to set aside
      factual findings, and review is customarily limited
      to ascertaining whether there is enough evidence
      of the legally correct sort to save the findings from
      irrationality.
 Id. at 681 (footnote omitted); see also Collins Secs. Corp. v.
 SEC, 562 F.2d 820, 823 n.12 (D.C. Cir. 1977) (“[T]he ‘sub-
 stantial evidence’ standard does not in any way dictate the
 appropriate burden of persuasion to be applied in a pro-
 ceeding before the agency.”).
     Preponderance of the evidence has long been recog-
 nized as the traditional burden of proof in civil administra-
 tive proceedings. See Herman & MacLean v. Huddleston,
 459 U.S. 375, 389–90 (1983) (preponderance of the evidence
 is the normal burden of proof in civil proceedings); Stead-
 man v. SEC, 450 U.S. 91, 101 n.21 (1981) (“The use of the
 ‘preponderance of evidence’ standard is the traditional
 standard in civil and administrative proceedings.” (quot-
 ing Sea Island Broad. Corp. of S.C. v. FCC, 627 F.2d 240,
 243 (D.C. Cir. 1980))).
     In Charlton v. FTC, 543 F.2d 903 (D.C. Cir. 1976), the
 court addressed an issue similar to the one before us and
 held that “substantial evidence” is not the proper burden of
 proof in a disciplinary proceeding before an agency. In that
 case, the FTC had determined that the appropriate burden
 of proof in a disciplinary action was substantial evidence.
 The court firmly rejected that view. Describing substantial
 evidence as “a totally incorrect standard of proof in passing
 on Charlton’s blameworthiness,” the court ruled that the
 agency “faltered grievously” in holding that its decision on
 a disciplinary action could be based on substantial evidence
 rather than a preponderance of the evidence. Id. at 906–
 07.
Case: 19-2025     Document: 58     Page: 13     Filed: 08/12/2021




 RODRIGUEZ   v. DVA                                          13



     The Charlton court explained that on judicial review of
 agency action, administrative findings must be sustained
 when supported by substantial evidence on the record as a
 whole, but “that rule implicates only the reviewing court;
 the yardstick by which the agency itself is to initially as-
 certain the facts is something else again. . . . [I]n American
 law a preponderance of the evidence is rock bottom at the
 factfinding level of civil litigation. Nowhere in our juris-
 prudence have we discerned acceptance of a standard of
 proof tolerating ‘something less than the weight of the evi-
 dence.’” Id. at 907 (footnote omitted); see also SSIH Equip.
 S.A. v. U.S. Int’l Trade Comm’n, 718 F.2d 365, 379–83 (Fed.
 Cir. 1983) (Nies, J., concurring).
      In Steadman v. SEC, 450 U.S. 91 (1981), the Supreme
 Court grappled with the poorly worded language of section
 7(c) of the Administrative Procedure Act (“APA”), 5 U.S.C.
 § 556(d), which provided that a “sanction may not be im-
 posed or rule or order issued except on consideration of the
 whole record or those parts thereof cited by a party and
 supported by and in accordance with the reliable, proba-
 tive, and substantial evidence.” Despite the use of the term
 “substantial evidence,” the Court declined to interpret the
 statute as adopting “substantial evidence” as the burden of
 proof for proceedings governed by section 7(c). Relying on
 the words “in accordance with,” the Court held that the
 agency’s decision must be “‘in accordance with’ the weight
 of the evidence, not simply supported by enough evidence
 ‘to justify, if the trial were to a jury, a refusal to direct a
 verdict when the conclusion sought to be drawn from it is
 one of fact for the jury.’” Steadman, 450 U.S. at 98–99
 (quoting Consolo v. FMC, 383 U.S. 607, 620 (1966)). Thus,
 even in the face of the statute’s explicit use of the term
 “substantial evidence,” the Supreme Court refused to sub-
 stitute that standard for “the traditional preponderance-of-
 the-evidence standard” as the burden of proof. Id. at 102.
    In arguing that “substantial evidence” is the proper
 burden of proof for the DVA to apply in making disciplinary
Case: 19-2025    Document: 58     Page: 14    Filed: 08/12/2021




 14                                          RODRIGUEZ   v. DVA



 determinations in section 714 cases, the government relies
 on a footnote in Sayers v. Department of Veterans Affairs,
 954 F.3d 1370, 1374 n.4 (Fed. Cir. 2020). In that footnote
 we observed, correctly, that “nothing in [section 714] com-
 pels the VA to apply a substantial evidence standard for
 removal rather than a preponderance standard.” Id. In
 dictum, we then added that “nothing [in the statute] pre-
 vents the VA from doing so,” and that because the statute
 “leaves the proper standard to the VA’s discretion, the VA
 did not err by choosing substantial evidence review.” Id.
     To the extent the government argues that we are bound
 by Sayers’s suggestion that the DVA is free to apply sub-
 stantial evidence as the burden of proof in section 714
 cases, we disagree. The footnote containing that sugges-
 tion is dictum, as it was not necessary to our analysis of
 section 714 and our conclusion that the statute could not
 be applied retroactively to Dr. Sayers. See Sayers, 954 F.3d
 at 1382.
      There are strong reasons that section 714 should not be
 interpreted to endorse the use of substantial evidence as a
 burden of proof. To adopt substantial evidence as the ap-
 plicable burden of proof in section 714 disciplinary cases
 would mean that the deciding official would be required to
 find that the employee had engaged in the charged miscon-
 duct as long as substantial evidence supports the charge,
 i.e., as long as a reasonable person might accept the evi-
 dence as adequate to support that conclusion. That is to
 say, the deciding official could (indeed, would be required
 to) find against the employee with regard to the charged
 misconduct even though the deciding official did not per-
 sonally agree with that conclusion. That scenario would be
 at odds with the requirement that the deciding official, as
 the delegee of the Secretary, “determine” that the employee
 engaged in the misconduct justifying discipline, as re-
 quired by section 714. It would also be contrary to the tra-
 ditional principle that in order for an agency to take
 disciplinary action against an individual based on
Case: 19-2025     Document: 58    Page: 15    Filed: 08/12/2021




 RODRIGUEZ   v. DVA                                        15



 predicate facts, it must find those facts; absent clear au-
 thority to the contrary, it is not enough for an agency to
 conclude merely that a reasonable person could make such
 a finding.
     During oral argument, the government responded to
 questions on this point by saying, essentially, that it was
 unrealistic to suppose that a deciding official would impose
 punishment when the official did not conclude that it was
 more likely than not that the employee had committed the
 charged misconduct. In effect, the government argued that
 the distinction between the preponderance test and the
 substantial evidence test is inconsequential in this context.
     The problem with the government’s argument is that if
 there is no meaningful difference in practice between the
 preponderance test and the substantial evidence test, then
 there is no reason for the government to object to the use
 of preponderance of the evidence as the burden of proof in
 section 714 cases. On the other hand, if there is a mean-
 ingful difference between the two, then that difference
 would surface in the setting in which the deciding official
 did not believe the misconduct had occurred, or was unsure
 whether it had been proved, but believed that a reasonable
 person could have found that the misconduct took place. In
 that setting, we conclude that using substantial evidence
 as the burden of proof would not only violate the terms of
 section 714, but would be contrary to the well-established
 principle that preponderance of the evidence is the mini-
 mal appropriate burden of proof in administrative proceed-
 ings. 5



     5   In certain circumstances, courts have held that the
 burden of proof in administrative proceedings is higher
 than a preponderance of the evidence. See, e.g., Herman &
 MacLean, 459 U.S. at 389 (proof by clear and convincing
 evidence is applied in cases in which “particularly
Case: 19-2025    Document: 58     Page: 16    Filed: 08/12/2021




 16                                          RODRIGUEZ   v. DVA



     There may be exceptional circumstances in which a
 lower burden of proof than preponderance of the evidence
 could legitimately be applied. Examples might include
 cases in which the issue is whether a person should be
 given a top-secret clearance despite serious concerns about
 the person’s background. But those circumstances would
 be rare and would typically require an explicit directive to
 use a burden of proof lower than preponderance in order to
 justify departing from the traditional standard. Section
 714 does not present such unusual circumstances, and it
 does not contain any language stating explicitly, or even
 implicitly, that the burden of proof in disciplinary actions
 should be substantial evidence.
     The deciding official in this case characterized “sub-
 stantial evidence” as the applicable burden of proof. And it
 is clear that the administrative judge approved of the
 agency’s use of substantial evidence as the burden of proof,
 because the administrative judge concluded that the level
 of proof required of the agency should be the same as the
 standard of review by the Board. We therefore reverse the
 administrative judge’s ruling on the burden of proof issue
 and remand for further proceedings on that issue. Presum-
 ably those further proceedings will include requiring the
 DVA’s deciding official to determine whether the evidence
 as to each of the charges against Mr. Rodriguez satisfied
 the preponderance of the evidence standard of proof.
                              B
     Mr. Rodriguez also contends that the administrative
 judge erred by refusing to review the penalty determina-
 tion made by the DVA and in particular refusing to review
 the agency’s failure to apply the Douglas factors.




 important individual interests or rights are at stake.”); see
 also Woodby, 385 U.S. at 282.
Case: 19-2025     Document: 58     Page: 17    Filed: 08/12/2021




 RODRIGUEZ   v. DVA                                         17



     The administrative judge noted that although the
 Board has the authority to mitigate penalties in chapter 75
 appeals, section 714 expressly deprives the Board of that
 authority. As a result, the administrative judge concluded,
 section 714 had the effect of depriving the Board of any
 power to review penalties imposed in DVA disciplinary ac-
 tions. We rejected that position in Sayers and in other post-
 Sayers decisions, all of which were issued after the admin-
 istrative judge’s decision in this case. See Brenner, 990
 F.3d at 1322–27; Harrington v. Dep’t of Veterans Affs., 981
 F.3d 1356, 1358–59 (Fed. Cir. 2020).
     The government argues that even though the Board
 may review the penalty determination, the Board is not re-
 quired to analyze the factors enumerated in Douglas when
 reviewing the choice of penalty, nor is the DVA required to
 analyze those factors when selecting the penalty. We re-
 jected that argument in Connor v. Dep’t of Veterans Affs.,
 No. 21-1064 (Fed. Cir. Aug. 12, 2021), where we held that
 the Board must consider the relevant Douglas factors when
 reviewing a disciplinary action under section 714. We echo
 our holding in Connor.
     Although section 714 provides that the Board may not
 mitigate penalties imposed under that statute, this court
 has made clear that the absence of mitigation authority
 does not deprive the Board of the authority to review pen-
 alties for substantial evidence. Further, the power to mit-
 igate penalties by imposing a penalty that the Board
 regards as proper is distinct from the power to review and
 strike down the DVA’s imposition of penalties that are ar-
 bitrary, capricious, an abuse of discretion, or not in accord-
 ance with law. See Brenner, 990 F.3d at 1323–24 (citing 5
 U.S.C. § 7703(c)).
     We explained in Brenner that an agency abuses its dis-
 cretion when its decision “represents an unreasonable
 judgment in weighing relevant factors,” and a decision is
 arbitrary and capricious “where the agency fails to
Case: 19-2025    Document: 58      Page: 18    Filed: 08/12/2021




 18                                           RODRIGUEZ   v. DVA



 articulate a rational connection between the facts found
 and the choice made.” 990 F.3d at 1324 (internal quotation
 marks omitted). As noted in Sayers, the Board’s decision
 in Douglas itself was based on the principle set forth by the
 Supreme Court in Citizens to Preserve Overton Park, Inc. v.
 Volpe, 401 U.S. 402 (1971): For a reviewing tribunal to find
 a decision not arbitrary, capricious, an abuse of discretion,
 or otherwise not in accordance with law, that decision must
 have been based “on a consideration of the relevant factors
 and whether there has been a clear error of judgment,” id.
 at 416. See Douglas, 5 M.S.P.R. at 301. Accordingly, be-
 cause the Board must review the DVA’s penalty selection
 in a section 714 case, that review must ensure that the
 DVA considered the relevant factors bearing on the penalty
 determination.
      In prior cases, we have endorsed the Board’s and agen-
 cies’ use of the relevant Douglas factors to assist their se-
 lection of penalties in employee discipline cases under
 chapter 75. See, e.g., Higgins v. Dep’t of Veterans Affs., 955
 F.3d 1347, 1353 (Fed. Cir. 2020) (“To take adverse action
 against an employee, an agency must . . . demonstrate that
 the penalty imposed was reasonable in light of the relevant
 factors set forth in Douglas v. Veterans Administration.”
 (cleaned up)); Smith v. Gen. Servs. Admin., 930 F.3d 1359,
 1369 (Fed. Cir. 2019) (“The penalty chosen by the agency
 must represent a responsible balancing of the relevant
 Douglas factors.”); Kumferman v. Dep’t of the Navy, 785
 F.2d 286, 291 (Fed. Cir. 1986) (“It is not reversible error if
 the Board fails expressly to discuss all of the Douglas fac-
 tors. . . . The Board need only determine that the agency
 considered the factors significant to the particular case.”
 (citation omitted)). Accordingly, as we explained in Con-
 nor, because our chapter 75 case law demands considera-
 tion of the relevant Douglas factors in misconduct cases,
 and because section 714 also covers misconduct, the Board
 must consider the relevant Douglas factors when reviewing
 a disciplinary action under section 714.
Case: 19-2025     Document: 58      Page: 19    Filed: 08/12/2021




 RODRIGUEZ   v. DVA                                           19



     As an alternative argument, the government contends
 that even if the administrative judge erred by holding that
 section 714 bars any Board review of the penalty imposed
 against Mr. Rodriguez, the error was harmless. In support
 of that argument, the government points to the adminis-
 trative judge’s statement that even if he were to conclude
 that the Board has the authority to review the reasonable-
 ness of the penalty in a section 714 case, he “would find
 that the removal penalty in the present case is not ‘grossly
 disproportionate’ to the sustained misconduct.” J.A. 15 n.7.
      The problem with the government’s argument is that a
 penalty may be overturned not only because it is unreason-
 able on its face by being “unconscionably disproportionate”
 to the offense, see, e.g., Parker v. U.S. Postal Serv., 819 F.2d
 1113, 1116 (Fed. Cir. 1987), but also because the deciding
 official did not weigh the relevant factors bearing on the
 appropriateness of the penalty, including the relevant
 Douglas factors, see, e.g., Higgins, 955 F.3d at 1353. See
 also Koester v. U.S. Park Police, 758 F. App’x 925, 929–31
 (Fed. Cir. 2019) (“We review arbitration decisions [under
 the same standards as if reviewing a decision from the
 Board]. . . . There is no reason to believe that the arbitra-
 tor failed to consider or independently assess any relevant
 Douglas factor. Moreover, the Park Police’s removal pen-
 alty is not so harsh and grossly or unconsciously dispropor-
 tionate to the offense that it amounts to an abuse of
 discretion for the arbitrator to have considered it reasona-
 ble.”).
     The administrative judge’s statement may satisfy the
 requirement that the penalty not be unreasonable on its
 face, but it does not satisfy the second requirement, that
 the penalty be selected according to proper procedures, i.e.,
 by considering the relevant Douglas factors. For that rea-
 son, the administrative judge’s ruling on the penalty deci-
 sion cannot be upheld.
Case: 19-2025    Document: 58      Page: 20    Filed: 08/12/2021




 20                                           RODRIGUEZ   v. DVA



                               C
     In addition to his statutory claims, Mr. Rodriguez
 raises several constitutional challenges to his removal.
                               1
     1. Mr. Rodriguez contends that he was denied due pro-
 cess because of the manner in which his case was handled
 within the DVA. To the extent he claims that the DVA’s
 use of the substantial evidence standard of proof consti-
 tuted a due process violation, that claim is moot, as we have
 held that substantial evidence may not be used as the
 standard of proof in disciplinary actions under section 714.
      Mr. Rodriguez next contends that he was effectively de-
 nied a right to reply to the charges against him because the
 deciding official, Ms. Klinker, merely “skimmed” his writ-
 ten response to those charges. Petitioner’s Br. 46–48. Mr.
 Rodriguez bases his contention on Ms. Klinker’s inability
 to recall details of Mr. Rodriguez’s response while she tes-
 tified before the administrative judge. The administrative
 judge addressed that issue and found that “any gaps in her
 memory concerning [the response’s] contents long after-
 ward do not constitute a sufficient basis to conclude that
 statutory and constitutional due process requirements
 were not met.” J.A. 10.
     The administrative judge presided over the videocon-
 ference hearing and had an opportunity to assess Ms.
 Klinker’s credibility both generally and as to this issue. Be-
 cause the administrative judge was far better situated than
 we are to assess Ms. Klinker’s testimony, we decline to sec-
 ond-guess the administrative judge’s finding that the gaps
 in Ms. Klinker’s memory concerning the contents of Mr. Ro-
 driguez’s written response do not support his claim that
 Ms. Klinker failed to consider his written response and
 that he was therefore effectively denied the right to re-
 spond to the charges against him.
Case: 19-2025     Document: 58    Page: 21    Filed: 08/12/2021




 RODRIGUEZ   v. DVA                                        21



     Mr. Rodriguez also argues that Ms. Klinker’s written
 decision was not sufficiently detailed to satisfy due process
 requirements. While the substantive portion of Ms.
 Klinker’s removal decision was short, it referenced and
 adopted the pertinent provisions of the notice of proposed
 removal, which contained substantial detail regarding the
 charges against Mr. Rodriguez and the justifications for re-
 moving him. See J.A. 263 (referencing J.A. 37–39). The
 materials generated by the DVA and provided to Mr. Ro-
 driguez were sufficient both to give him notice of the
 charges against him and to explain the decision to remove
 him. Accordingly, we reject Mr. Rodriguez’s due process
 claims predicated on alleged flaws in the proceedings be-
 fore the DVA.
     2. Mr. Rodriguez next argues that the delegation of the
 Secretary’s removal and disciplinary authority to Ms.
 Klinker was improper because, “if the Board has been
 stripped of their ability to mitigate a severe penalty or
 overturn decisions they believe incorrect on a preponder-
 ance standard, then it forces the members of the Board—
 who are appointed by the President with the advice and
 consent of the Senate—to rubber stamp decisions by mere
 employees and/or inferior officers that they believe are
 wrongly decided.” Petitioner’s Br. 31.
     On its face, that argument appears to be an objection
 to the delegation of authority from the Secretary of Veter-
 ans Affairs to Ms. Klinker, the Director of the Bay Pines
 VA Medical Center. The implication of the argument is
 that if the Secretary had personally fired Mr. Rodriguez in-
 stead of delegating that task to Ms. Klinker, the limits on
 the Board’s reviewing authority would not be unlawful.
 Contrary to Mr. Rodriguez’s argument, however, the Con-
 stitution permits principal officers to delegate duties and
 functions to other officers and employees, see Touby v.
 United States, 500 U.S. 160, 169 (1991), and the Secretary’s
 delegation of removal and disciplinary authority to the
 head of a DVA medical center is a lawful delegation, see 38
Case: 19-2025     Document: 58       Page: 22     Filed: 08/12/2021




 22                                             RODRIGUEZ   v. DVA



 U.S.C. § 512(a). 6 Thus, there is no merit to Mr. Rodriguez’s
 contention that it is somehow improper for the Board to de-
 fer (by dint of the substantial evidence standard) to re-
 moval decisions by agency employees other than the
 Secretary.
     Embedded within Mr. Rodriguez’s one-sentence objec-
 tion to the delegation of authority to Director Klinker is the
 suggestion that by making the Board’s review of the DVA’s
 adverse actions subject to the substantial evidence stand-
 ard, instead of the preponderance-of-the-evidence stand-
 ard, section 714 has impermissibly limited the Board’s role
 in removal proceedings. See Petitioner’s Br. 31. 7 That




      6     See also VA Directive/Handbook 5021, § I-3.5.a
 (Apr. 15, 2002) (“[F]ield facility directors are responsible
 for: . . . . (2) Delegating to supervisors appropriate author-
 ity for the direction and discipline of employees under their
 jurisdiction and assuring proper supervisory training.”); id.
 at § I-3.6.b(5)(b) (“The official who may issue a letter of de-
 cision must be at a higher level than the proposing official,
 and at or above the director level in a field facility . . . . The
 Secretary or designee retains the authority to make the fi-
 nal decision on adverse actions involving employees occu-
 pying positions centralized to the Secretary.”).
      7     As part of his contention that the Board’s use of
 substantial evidence review forces the Board to “rubber
 stamp” decisions of the DVA’s deciding official, Mr. Rodri-
 guez separately complains that employees are “only given
 the constitutional right to cross-examine witnesses after
 the removal decision is effectively final because the Board
 must uphold the deciding official’s conclusion even though
 it was made on an incomplete record.” Petitioner’s Br. 35.
 To the extent that sentence constitutes a constitutional ob-
 jection to the limits on the post-termination proceeding be-
 fore the Board, it is undeveloped. Indeed, that claim is not
Case: 19-2025     Document: 58    Page: 23    Filed: 08/12/2021




 RODRIGUEZ   v. DVA                                        23



 suggestion, however, is not supported by authority or fur-
 ther developed as an argument in Mr. Rodriguez’s brief.
     An issue that is merely alluded to and not developed as
 an argument in a party’s brief is deemed waived. See Aru-
 nachalam v. Int’l Bus. Mach. Corp., 989 F.3d 988, 999 (Fed.
 Cir. 2021); CardSoft v. Verifone, Inc., 769 F.3d 1114, 1119
 (Fed. Cir. 2014); SmithKline Beecham Corp. v. Apotex
 Corp., 439 F.3d 1312, 1320 (Fed. Cir. 2006). In this case,
 Mr. Rodriguez’s passing complaints about the substantial
 evidence standard of review in section 714 are insuffi-
 ciently developed as a constitutional claim and are unsup-
 ported by the citation to any authority. That claim is
 therefore waived.
     In any event, there are problems with the challenge to
 the Board’s use of the substantial evidence standard to
 which Mr. Rodriguez has not provided answers. Although
 Mr. Rodriguez suggests that there was a flaw in the pro-
 ceedings before the Board, the post-termination hearing
 held before the administrative judge was a full adversarial
 hearing at which Mr. Rodriguez was given an opportunity
 to call and cross-examine witnesses. Mr. Rodriguez offers
 no explanation for why such a post-termination hearing is
 constitutionally invalid simply because the governing stat-
 ute requires the decisionmaker to apply substantial evi-
 dence as the standard for reviewing the agency’s action.
     Mr. Rodriguez also does not explain why his objection
 to section 714’s substantial evidence standard would not be
 equally applicable to the substantial evidence standard ap-
 plied in proceedings under chapter 43 of Title 5. While the
 preponderance standard applies to post-termination hear-
 ings in adverse action appeals under chapter 75, see 5
 U.S.C. § 7701(c)(1)(B), that standard does not apply to



 even among the eleven issues listed in the “Statement of
 the Issues” portion of Mr. Rodriguez’s brief. See id. at 1–3.
Case: 19-2025    Document: 58      Page: 24     Filed: 08/12/2021




 24                                           RODRIGUEZ   v. DVA



 appeals under chapter 43, which deals with adverse actions
 based on unacceptable performance. Chapter 43 appeals,
 like appeals under section 714, are expressly made subject
 to substantial evidence review in proceedings before the
 Board, see id. § 7701(c)(1)(A); 38 U.S.C. § 714(d)(2)(A),
 (d)(3)(B). If the use of the substantial evidence standard in
 post-termination proceedings violates due process, then
 the constitutionality of chapter 43 would also be called into
 doubt.
     In Sayers, we acknowledged that chapter 43 offers em-
 ployees pre-termination protections, in the form of a warn-
 ing and an opportunity to improve, that are not afforded
 under section 714. For that reason, among others, we held
 in Sayers that section 714 requires the Board to review “the
 entirety of the VA’s removal decision—including the pen-
 alty—rather than merely confirming that the record con-
 tains substantial evidence that the alleged conduct leading
 to the adverse action actually occurred.” 954 F.3d at 1379.
 We did not, however, suggest that the Board’s use of the
 substantial evidence standard in either chapter 43 or sec-
 tion 714 proceedings was constitutionally suspect. To the
 contrary, we concluded that Board review of section 714
 penalty determinations, even under a substantial evidence
 standard, was sufficient to put to rest the petitioner’s due
 process concerns regarding section 714. Sayers, 954 F.3d
 at 1379; 8 see also Brenner, 990 F.3d at 1324–25.



      8   The petitioner in Sayers raised a due process objec-
 tion to the use of substantial evidence as the standard for
 reviewing DVA decisions, while also objecting to the ad-
 ministrative judge’s ruling that the Board lacked authority
 to review the deciding official’s penalty determination.
 Brief of Petitioner, Sayers v. Dep’t of Veterans Affs., No. 18-
 2195, 2019 WL 1723794, at *2 (Fed. Cir. Apr. 12, 2019).
 The court found that permitting review of the penalty de-
 termination put to rest the constitutional concerns raised
Case: 19-2025     Document: 58    Page: 25    Filed: 08/12/2021




 RODRIGUEZ   v. DVA                                        25



     While it is true that different procedures are used in
 the periods leading up to removal decisions under chapter
 43 and section 714, the critical point in the removal pro-
 cesses in both contexts is the agency’s ultimate “decision,”
 5 U.S.C. § 4303(b)(1)(D), or “determin[ation],” 38 U.S.C.
 § 714(a)(1), that the employee’s performance or conduct is
 unacceptable. The Board reviews those conclusions for
 substantial evidence in both contexts, and we have never
 suggested that the post-termination procedures employed
 in the chapter 43 context are constitutionally suspect. Mr.
 Rodriguez has not pointed to any distinction between chap-
 ter 43 and section 714 that would justify reaching the con-
 clusion that the Board’s use of the substantial evidence
 standard in chapter 43 proceedings is permissible, but the
 use of the same standard in section 714 proceedings is not.
     In sum, while Mr. Rodriguez makes passing assertions
 questioning the constitutionality of the Board’s use of the
 substantial evidence standard in section 714 proceedings,
 he does not support those assertions with any analysis or
 citation of authority. Mr. Rodriguez’s assertions, therefore,
 are not sufficiently developed, and we decline to address
 them on their merits.
                              2
      Mr. Rodriguez next raises a series of challenges to his
 removal that are based on the Appointments Clause of Ar-
 ticle II of the Constitution.
     1. Mr. Rodriguez first argues that this case is governed
 by Helman v. Department of Veterans Affairs, 856 F.3d 920
 (Fed. Cir. 2017), in which we held a prior version of 38
 U.S.C. § 713 unconstitutional. In that statute, Congress
 had provided that DVA Senior Executive Service


 in that case; the court did not suggest that the use of the
 substantial evidence standard of review was problematic.
 See Sayers, 954 F.3d at 1379.
Case: 19-2025    Document: 58      Page: 26    Filed: 08/12/2021




 26                                           RODRIGUEZ   v. DVA



 employees could obtain review of adverse agency actions by
 administrative judges, but not thereafter by either the
 Board or a court. We held that limiting review of such
 agency actions to administrative judges violated the Ap-
 pointments Clause. Helman, 856 F.3d at 929. Congress
 subsequently amended section 713 to provide for review of
 such agency actions by the Board and by this court. See
 Department of Veterans Affairs Accountability and Whis-
 tleblower Protection Act of 2017, Pub. L. No. 115-41, 131
 Stat. 862.
     Unlike the version of section 713 that was struck down
 in Helman, section 714 does not restrict review by the
 Board or this court. The rationale of Helman therefore
 lends no support to Mr. Rodriguez’s Appointments Clause
 claim. See Helman, 856 F.3d at 929 (“By contrast, § 713
 prohibits any review of the administrative judge’s decision,
 thereby vesting this authority entirely in an administra-
 tive judge. . . . This is unconstitutional under the Appoint-
 ments Clause.”).
      Pointing to our reference in Helman to “the authority
 to render a final decision overturning another officer’s de-
 cision,” 856 F.3d at 929, Mr. Rodriguez argues that the au-
 thority to affirm or overturn a removal decision by the
 Secretary of Veterans Affairs can be granted only to officers
 of the United States, i.e., the members of the Merit Sys-
 tems Protection Board. He argues that section 714 violates
 that principle by imposing a “substantial evidence” stand-
 ard of review on the Board and stripping the Board of its
 authority to review agency penalty decisions, thereby mak-
 ing the deciding official’s decision effectively unreviewable.
 The result, he contends, is that members of the Board, who
 are principal officers of the United States, are forced “to
 rubber stamp decisions by mere employees and/or inferior
 officers that they believe are wrongly decided.” Petitioner’s
 Br. 31.
Case: 19-2025     Document: 58    Page: 27   Filed: 08/12/2021




 RODRIGUEZ   v. DVA                                       27



      There are four problems with that argument. First and
 foremost, Mr. Rodriguez’s argument misapprehends the
 purpose underlying the Appointments Clause.            That
 Clause is designed to prevent unappointed officials from
 wielding too much authority. See United States v. Arthrex,
 Inc., 141 S. Ct. 1970, 1979 (2021) (The power exercised by
 officers of the United States “acquires its legitimacy and
 accountability to the public through a clear and effective
 chain of command down from the President, on whom all
 the people vote.” (internal quotation marks omitted)); Fin.
 Oversight & Mgmt. Bd. for P.R. v. Aurelius Inv., LLC, 140
 S. Ct. 1649, 1657 (2020) (“[T]he Appointments Clause helps
 to preserve democratic accountability.”). The Clause was
 not intended to protect appointed officials from congres-
 sionally mandated changes to their statutory responsibili-
 ties (particularly in a case such as this one involving
 responsibilities that Congress conferred on the Board in
 the first place). Congress’s decision to alter the standard
 of review of adverse actions by the DVA does not violate the
 Appointments Clause unless it results in an unappointed
 official, such as the administrative judge in Helman, exer-
 cising powers that may be exercised only by officers of the
 United States.
     In this case, there was no unappointed official exercis-
 ing such powers. While Ms. Klinker was not appointed by
 the President and thus is not a principal officer, she exer-
 cises authority to discipline DVA employees, such as Mr.
 Rodriguez, pursuant to her delegation from the Secretary
 of Veterans Affairs, as noted above. See U.S. Telecom Ass’n
 v. FCC, 359 F.3d 554, 565 (D.C. Cir. 2004) (“When a statute
 delegates authority to a federal officer or agency, subdele-
 gation to a subordinate federal officer or agency is pre-
 sumptively permissible absent affirmative evidence of a
 contrary congressional intent.”).
     Deciding officials such as Ms. Klinker routinely exer-
 cise delegated authority to make disciplinary decisions in
 individual cases, regardless of their status as officers or
Case: 19-2025     Document: 58      Page: 28    Filed: 08/12/2021




 28                                            RODRIGUEZ   v. DVA



 employees, without being found to have acted in violation
 of the Appointments Clause. See, e.g., Hardy v. Merit Sys.
 Prot. Bd., 13 F.3d 1571 (Fed. Cir. 1994); Hubbard v. United
 States, 225 Ct. Cl. 542, 543 (1980); Monahan v. United
 States, 354 F.2d 306 (Ct. Cl. 1966). The authority to issue
 instructions to subordinates and to discipline subordinates
 for failing to follow those instructions is inherent in the role
 of any supervisor. Mr. Rodriguez cites no authority and
 makes no argument as to why the imposition of discipli-
 nary sanctions against individual employees constitutes
 the exercise of authority that may be wielded only by a
 principal or inferior officer of the United States, and we de-
 cline to so hold.
     Second, Mr. Rodriguez overstates the extent to which
 section 714 reduces the Board’s authority in reviewing dis-
 ciplinary actions. As we initially stated in Sayers and reit-
 erate today, while section 714 withdraws from the Board
 the authority to mitigate penalties by substituting penal-
 ties for those chosen by the agency, it does not prevent the
 Board from reviewing penalty decisions and requiring the
 agency to reconsider penalty decisions in appropriate
 cases.
     Third, the limitations on the scope of review exercised
 by the Board do not leave deciding officials with unchecked
 authority to make disciplinary decisions. As noted above,
 the substantial evidence test has long been applied by the
 Board when reviewing decisions of agency deciding officials
 under chapter 43 of Title 5. Yet that standard of review
 has never been considered to create an Appointments
 Clause issue in those cases.
     Fourth, Mr. Rodriguez has made no showing in this
 case as to whether Ms. Klinker, the deciding official, was
 appointed by the Secretary of Veterans Affairs or instead
 by some subordinate official. If she was appointed by the
 Secretary, her appointment would qualify her to serve as
 an inferior officer under the Appointments Clause. By
Case: 19-2025     Document: 58    Page: 29   Filed: 08/12/2021




 RODRIGUEZ   v. DVA                                       29



 statute, the director of a DVA medical center is appointed
 by the Secretary of Veterans Affairs, 38 U.S.C. § 7401(4).
 That is relevant because Mr. Rodriguez does not argue that
 disciplinary actions can be imposed only by principal offic-
 ers of the United States, and he does not argue that Ms.
 Klinker fails to qualify as an inferior officer.
     There is therefore no record before us on which we
 could find an Appointments Clause violation in this case
 even if we were to assume that disciplinary authority may
 be exercised only by principal or inferior officers of the
 United States.
     2. Citing Lucia v. SEC, 138 S. Ct. 2044 (2018), Mr. Ro-
 driguez makes a passing reference to the question whether
 the Board’s administrative judges have been properly ap-
 pointed for purposes of the Appointments Clause. Before
 the administrative judge, Mr. Rodriguez alluded to that
 question, but he did not argue that the administrative
 judge should take any action based on that claim. See J.A.
 1601 n.4. And even in this court, Mr. Rodriguez merely
 states that “if [the court] finds the Administrative Judge
 was not properly appointed,” “it must remand the case.”
 Petitioner’s Br. 32.
     But Mr. Rodriguez has not made a record that enables
 us to determine whether the authority exercised by the
 Board’s administrative judges violates the Appointments
 Clause. In particular, Mr. Rodriguez failed to offer evi-
 dence as to how the Board’s administrative judges gener-
 ally, and the administrative judge in this case in
 particular, were appointed. 9 Moreover, Mr. Rodriguez has



     9   Beyond that, Mr. Rodriguez has not specified
 whether his contention is that the Board’s administrative
 judges are principal officers of the United States, and thus
 required to be appointed by the President subject to confir-
 mation by the Senate, or are inferior officers, who may be
Case: 19-2025    Document: 58     Page: 30    Filed: 08/12/2021




 30                                          RODRIGUEZ   v. DVA



 not addressed the substantial degree of supervision and
 control exercised by the Board over the assignments and
 decisions of the Board’s administrative judges, 10 a factor
 the Supreme Court has regarded as important in determin-
 ing whether particular responsibilities can be performed
 only by principal officers or inferior officers of the United
 States. See Arthrex, 141 S. Ct. at 1981–84; Edmond v.
 United States, 520 U.S. 651 (1997); Freytag v. Comm’r of
 Internal Revenue, 501 U.S. 868 (1991). We therefore do not
 address whether, in light of the adjudicative responsibili-
 ties of the Board’s administrative judges, the manner in
 which they were appointed fails to satisfy the Appoint-
 ments Clause. 11




 appointed by the head of a department. In a footnote in the
 Helman case, we alluded to the Board’s process for hiring
 administrative judges at that time, but we reserved judg-
 ment as to whether the administrative judges were “em-
 ployees” for purposes of the Appointments Clause. 856
 F.3d at 928 n.3. Even if the Board’s administrative judges
 are considered officers, rather than employees, the ques-
 tion whether they are principal officers, as opposed to infe-
 rior officers, is of critical importance in light of the
 difference in the method of appointing such officers, and
 thus the difference in the ease of correcting any constitu-
 tional flaw in their appointments.
      10  See, e.g., 5 U.S.C. § 7701(a), (b)(1), (e); 5 C.F.R.
 §§ 1201.114–118.
      11  The question whether the Board’s administrative
 judges are properly considered principal officers or inferior
 officers of the United States and whether they were
 properly appointed for purposes of the Appointments
 Clause is currently pending before another panel of this
 court in McIntosh v. Department of Defense, No. 19-2454
 (Fed. Cir. filed Sep. 26, 2019). The McIntosh case was
 stayed pending the Supreme Court’s decision in Arthrex,
Case: 19-2025     Document: 58     Page: 31    Filed: 08/12/2021




 RODRIGUEZ   v. DVA                                         31



      3. Mr. Rodriguez notes that the Board lacks a quorum
 at present. As a result, he contends, the Board’s adminis-
 trative judges exercise unconstitutional authority because
 of the absence of any possibility of review of their decisions
 by the Board. The absence of a quorum, however, is a tem-
 porary circumstance, not a structural defect resulting from
 statutory limitations on Board review of administrative
 judges’ initial decisions.
      By statute, a federal employee receiving an adverse de-
 cision from an administrative judge has the choice of either
 seeking immediate judicial review of that decision, or seek-
 ing review by the Board, followed by an opportunity for ju-
 dicial review. See 5 U.S.C. §§ 7701(e)(1), 7703(a)(1). Those
 two options are still open to employees and were open to
 Mr. Rodriguez, who chose to seek immediate judicial re-
 view from the administrative judge’s decision. To be sure,
 the temporary absence of a quorum means that, at present,
 if an employee seeks review by the Board, the review will
 be delayed. But the delay, while unfortunate, does not con-
 vert a constitutionally valid review process into a violation
 of the Appointments Clause. See United States v. Eaton,
 169 U.S. 331, 343 (1898) (holding that a subordinate
 “charged with the performance of the duty of the superior
 for a limited time, and under special and temporary condi-
 tions” is not “thereby transformed into the superior and
 permanent official.”). The delay caused by the absence of a
 quorum on the Board does not render the statutory adjudi-
 cative scheme constitutionally suspect any more than
 would be true in the event of a lengthy delay in the




 141 S. Ct. 1970, which was issued on June 21, 2021. The
 McIntosh case is likely to be decided before the completion
 of the remand proceedings in this case.
Case: 19-2025     Document: 58     Page: 32    Filed: 08/12/2021




 32                                           RODRIGUEZ   v. DVA



 resolution of Board appeals caused by a severe backlog in
 cases pending before the Board. 12
     We reverse the decision of the Merit Systems Protec-
 tion Board upholding Mr. Rodriguez’s removal, and we re-
 mand this case to the Board for further proceedings
 consistent with this opinion.
                REVERSED AND REMANDED
                           COSTS

 No costs.




      12 If the absence of a quorum were to continue for a
 significant additional period with no prospect that new
 Board members would be appointed, the absence of a
 quorum might give rise to an Appointments Clause issue.
 However, two nominees for the three-person Board (a
 quorum) have now been named, and there is therefore a
 reasonable prospect that the absence of the availability of
 prompt Board review will soon be resolved—perhaps before
 this case is readjudicated on remand.